Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 1 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  Sir,
                     
                     Ridgebury 1st July 8 o’clock P.M. 1781
                  
                  In this moment, I have received your Excellency’s Letter of this day in the morning.  The Duke de Lauzun shall certainly be to morrow at noon at Bedford, ready to receive your orders.  I hope to be there myself at the same hour and my 1st Brigade will arrive in the afternoon.  The 2d Brigade cannot join me at soonest before after to morrow.  To morrow in the evening, I shall expect at Bedford your Excellency’s orders, as to my marching beyond Bedford as soon as you think proper, either with the first Brigade, or all my corps united if the circumstances allow time enough for it.  I am with respect and personal attachment Sir, Your Excellency’s most obedient and humble Servant
                  
                     le cte de rochambeau
                  
                  
                     our greatest difficulties are always about our subsistances, but we will endeavour to overcome them, if at Peeks’ kill, we can be helped, either by waggons or boats.
                  
                  
               